 1                                                                                     JS-6
 2
 3
 4
 5
 6                      United States District Court
 7                      Central District of California
 8
 9   GEORGE A. HINSHAW,
                                                Case No. 2:20-cv-04302-ODW (JEMx)
10              Plaintiff,
11        v.                                    JUDGMENT
12   CHINA TIMES MEDIA GROUP, et al.,
13                Defendants.
14        Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
15   therefore ORDERED, ADJUDGED, and DECREED as follows:
16        1.    Plaintiff shall recover nothing from Defendant;
17        2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
18        IT IS SO ORDERED.
19        October 23, 2020
20
21                              ____________________________________
22                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28
